Citation Nr: 0637701	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-11 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active duty for training from January 12, 
1979 to March 29, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In March 2004, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In October 2004, the Board remanded the case for service 
medical records, as well as examination of the appellant and 
a medical opinion.  Additional service medical records were 
received in December 2004.  These have been associated with 
the claims folder.  The appellant was examined in January 
2005.  

In January 2006, the Board again remanded the case for 
development.  The records center responded that there were no 
additional service medical records.  The physician who did 
the January 2005 VA respiratory examination reviewed the 
claims folder, including the service medical records, and 
provided a medical opinion.  It appears that the requested 
development has been completed to the extent possible.  The 
Board now proceeds with its review of the appeal.  


FINDING OF FACT

Asthma was first manifested many years after service and is 
not medically related to the appellant's service.  




CONCLUSION OF LAW

Asthma was not incurred or aggravated in the appellant's 
active duty service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the appellant of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed at that time to submit any evidence 
in his possession that pertained to his claims.  The AOJ 
subsequently readjudicated the claim based on all the 
evidence in May 2006, without taint from prior adjudications.  
Thus, the appellant was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Notice complying with the Veterans Claims 
Assistance Act of 2000, as discussed by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess, was 
sent to the appellant in the May 2006 supplemental statement 
of the case.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The appellant has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Background

When the appellant was examined for service, in December 
1978, his lungs and chest, and chest X-ray were normal.  

The service medical records show the appellant was briefly 
hospitalized in January 1979.  Hospital records are in 
evidence.  The initial assessment was acute bronchitis and a 
viral upper respiratory infection.  The final diagnosis was a 
viral syndrome.  There was no mention of asthma.  

The appellant was hospitalized for 5 days, in February 1979, 
for acute bronchitis.  The file includes the clinical records 
for the hospitalization.  On admission, it was reported that 
the appellant had no history of asthma, bronchitis or 
pneumonia.  There was no other mention of asthma.  The 
initial assessment, on February 21, 1979, was acute 
bronchitis.  There were assessments of bronchitis on February 
23 and 24, 1979.  The final assessment, on February 26, 1979, 
was acute bronchitis.   

The appellant was readmitted for a history of a cough in 
March 1979.  The recent hospitalization for bronchitis was 
noted.  It was reported that there was no history of asthma.  
Tests included a pulmonary function test, which was 
interpreted as showing reversible obstructive disease.  There 
was no diagnosis of asthma.  The concluding diagnosis was 
bronchitis.  The attending physician expressed the opinion 
that it existed prior to service and was not service 
aggravated.  

The March 1979 report of entrance physical standards board 
proceedings shows a diagnosis of bronchial asthma.  It was 
held that the appellant did not meet the medical fitness 
standards for enlistment or induction.  The report, signed by 
one physician and approved by another, expressed the opinion 
that the condition existed prior to service and was not 
aggravated during service.  

The record includes private hospital notes received in 
January 2002.  The hospital reported treating the appellant 
for asthma since 1996.  

The earliest VA clinical record is dated in May 1998 and does 
not refer to asthma.  The next record, dated in May 1999 has 
a diagnostic impression of an acute exacerbation of asthma.  
The first X-ray study of May 1999 was normal and a later 
study showed comparative changes involving linear densities.  
June 1999 pulmonary function testing was interpreted as 
showing mild obstructive airway dysfunction.  

At his March 2004 Board hearing, the appellant described his 
current respiratory symptoms and reported that he had had 
similar symptoms since service.  As to pre-service 
respiratory problems, he testified that his parents had told 
him he had a cold and he was wheezing and coughing.  He 
believed he was discharged for asthma.  

On the January 2005 VA examination, the appellant reported 
taking medication for allergies.  His respirations were 18 
and regular.  His lungs had clear breath sounds, bilaterally.  
There was no wheezing.  The extremities showed no cyanosis, 
clubbing or edema.  Other findings were negative.  Pulmonary 
function testing could not be interpreted due to inconsistent 
effort.  The diagnosis included asthma.  

In March 2006, the doctor who did the January 2005 VA 
examination reviewed the claims folder, including the service 
medical records.  The doctor noted that the earliest reports 
in service indicated that there was no history of asthma, 
while there was a June 1999 report of childhood asthma.  The 
doctor felt that the earlier reports were more accurate.  The 
doctor went on to explain that one episode of acute 
bronchitis in service did not constitute asthma and the 
pulmonary function tests done a month later documented normal 
pulmonary function.  Therefore, the physician concluded that 
the appellant did not have asthma during service and that his 
current asthma was unrelated to service.  

Discussion

The appellant has testified that he had asthma prior to 
service.  He based this on his parents telling him he had a 
cold and experiencing respiratory symptoms.  The appellant 
and his parents are competent to report that they experienced 
respiratory symptoms and describe those symptoms.  However, 
as lay witnesses, they do not have the medical experience or 
training to diagnose a chronic respiratory disease, such as 
asthma.  38 C.F.R. § 3.159(a) (2006); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) quoting Frye v. United 
States, 293 F.2d 1013, 1014 (1923).  There is no medical 
documentation of asthma prior to service.  

Looking to the service medical records, there are numerous 
diagnoses of bronchitis within the relatively short span of 
about 2 months.  As the physician recently stated, one 
episode of bronchitis in service does not constitute asthma.  
These numerous diagnoses of bronchitis in the hospital 
reports, without mention of asthma, clearly outweigh the 
final report on the entrance physical standards board 
proceedings which shows a diagnosis of bronchial asthma, 
without any explanation or support for a diagnosis of asthma.  

The appellant has testified of continuing symptoms following 
service.  38 C.F.R. § 3.303(b) (2006).  He is competent to 
describe what he experienced but he does not have the medical 
expertise to diagnose the respiratory symptoms he may have 
experienced from time to time since service.  38 C.F.R. 
§ 3.159(a); see also Espiritu.  He reports that he was not 
able to get copies of many post service treatment records, 
because they had deteriorated or been destroyed.  
Nevertheless, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, approximately 17 years passed between the 
veteran's active service and the time a private hospital 
first documented asthma in 1996.  

Pursuant to its duty under the Veterans Claims Assistance Act 
of 2000, the Board obtained a medical examination and a 
medical opinion.  Based on examination of the appellant and 
review of the record, the physician concluded that the 
appellant did not have asthma during service and that his 
current asthma was unrelated to service.  There are no 
contrary medical opinions connecting the veteran's currently 
diagnosed asthma to service.  Since the service medical 
records, the passage of years without medical documentation, 
and the current medical opinion are against the claim, the 
Board must conclude that the preponderance of evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for asthma is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


